J-S51030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    A.W.                                       :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                        Appellant              :
                                               :
                  v.                           :
                                               :
    L.G.                                       :
                                               :
                        Appellee               :       No. 443 MDA 2019

                   Appeal from the Order Entered January 25, 2019
                    In the Court of Common Pleas of Berks County
                           Civil Division at No(s): 18-3777


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.E.:                        FILED OCTOBER 29, 2019

           Appellant, A.W. (“Father”) appeals from the order entered in the Berks

County Court of Common Pleas, which denied his pro se complaint for custody,

styled as a petition for visitation with his minor son, I.G. (“Child”), while Father

is incarcerated. We affirm.

           The trial court issued two opinions, dated January 24, 2019, and April

1, 2019, which set forth the relevant facts and procedural history of this case.1

Therefore, we have no need to restate them.

           On appeal, Father raises the following issues for review:

              DID THE TRIAL COURT ABUSE ITS DISCRETION OR
              [OVERRIDE] THE LAW WHEN IT CONCLUDED THAT THE
              UNPROVEN ALLEGATIONS OF PHYSICAL ABUSE WERE
              FACTUAL EVIDENCE OF ABUSE BY [FATHER] TOWARDS
____________________________________________


1The trial court makes clear that Father’s notice of appeal was timely filed on
February 20, 2019. (See Trial Court Opinion, filed April 1, 2019, at 1 n.1.)
J-S51030-19


         [MOTHER]?

         WHETHER IT IS AN ABUSE OF DISCRETION BY THE TRIAL
         JUDGE BY HIS STATEMENT OF FACT THAT [FATHER]
         CONTINOUSLY LIED ABOUT WHAT OCCURRED ON
         SEPTEMBER 28, 2013 IN AN ATTEMPT TO PRESENT
         [MOTHER] IN A NEGATIVE LIGHT?

         DID THE TRIAL COURT ABUSE ITS DISCRETION, OR
         [SHOW] BIAS [IN FAVOR OF] MOTHER OR [OVERRIDE] THE
         LAW IN ITS REASONING AND CONCLUSION THAT [FATHER]
         WAS        UNREMORSEFUL       AND      COMPLETELY
         UNREHABILITATED BECAUSE HIS TESTIMONY AT TRIAL
         WAS CONTRARY TO HIS GUILTY PLEA AS [FATHER] IS NOW
         EXERCISING HIS RIGHTS OF DUE PROCESS OF
         CHALLENGING HIS CONVICTION ON THE GROUNDS OF
         INEFFECTIVE ASSISTANCE OF COUNSEL?

         DID THE COURT ABUSE ITS DISCRETION BY NOT FULLY
         EXPLORING THE MERIT OF [FATHER’S] PETITION AND
         VISITATION BASED ON ITS UNREASONABLE AND
         UNSUBSTANTIATED CONCLUSION THAT [FATHER] IS
         [UNREPENTANT AND] UNREHABILITATED?

(Father’s Brief at 1-2, and 9).

      Our scope and standard of review of a custody order are as follows:

         [T]he appellate court is not bound by the deductions or
         inferences made by the trial court from its findings of fact,
         nor must the reviewing court accept a finding that has no
         competent evidence to support it…. However, this broad
         scope of review does not vest in the reviewing court the duty
         or the privilege of making its own independent
         determination…. Thus, an appellate court is empowered to
         determine whether the trial court’s incontrovertible factual
         findings support its factual conclusions, but it may not
         interfere with those conclusions unless they are
         unreasonable in view of the trial court’s factual findings; and
         thus, represent a gross abuse of discretion.

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014) (quoting R.M.G., Jr. v.

F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009)). “On issues of credibility and

                                      -2-
J-S51030-19


weight of the evidence, we defer to the findings of the trial judge who has had

the opportunity to observe the proceedings and demeanor of the witnesses.”

Id.

      When deciding an award of custody, the court must conduct a thorough

analysis of the best interests of the child based on the factors set forth in the

Child Custody Act (“Act”). E.D. v. M.P., 33 A.3d 73 (Pa.Super. 2011). See

also A.D. v. M.A.B., 989 A.2d 32, 36 (Pa.Super. 2010) (stating: “With any

child custody case, the paramount concern is the best interests of the child.

This standard requires a case-by-case assessment of all the factors that may

legitimately affect the physical, intellectual, moral and spiritual well-being of

the child”).

      “All of the factors listed in [S]ection 5328(a) are required to be

considered by the trial court when entering a custody order.” J.R.M. v. J.E.A.,

33 A.3d 647, 652 (Pa.Super. 2011) (emphasis in original). “The court shall

delineate the reasons for its decision on the record in open court or in a written

opinion or order.” 23 Pa.C.S.A. § 5323(d). “There is no required amount of

detail for the trial court’s explanation; all that is required is that the

enumerated factors are considered and that the custody decision is based on

those considerations.” M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013),

appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). A court’s explanation of the

reasons for its decision, which adequately addresses the relevant custody

factors, complies with Section 5323(d). Id. Further,


                                      -3-
J-S51030-19


          The parties cannot dictate the amount of weight the trial
          court places on the evidence. Rather, the paramount
          concern of the trial court is the best interest of the child.
          Appellate interference is unwarranted if the trial court’s
          consideration of the best interest of the child was careful
          and thorough, and we are unable to find any abuse of
          discretion.

R.M.G., Jr., supra (quoting S.M. v. J.M., 811 A.2d 621, 623 (Pa.Super.

2002)).   “Ultimately, the test is ‘whether the trial court’s conclusions are

unreasonable as shown by the evidence of record.’” Ketterer v. Seifert, 902
A.2d 533, 539 (Pa.Super. 2006) (quoting Dranko v. Dranko, 824 A.2d 1215,

1219 (Pa.Super. 2003)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable James M.

Bucci, we conclude Father’s issues merit no relief. The trial court opinions

comprehensively discuss and properly dispose of the questions presented.

(See Custody Order and Opinion, filed January 25, 2019, at 1-9) (analyzing

all custody factors, including eight additional factors regarding incarcerated

party who requests visitation, and concluding denial of Father’s petition for

visitation is in Child’s best interests) and (Trial Court Opinion, filed April 1,

2019, at 3-15) (incorporating court’s prior opinion and stating it considered

affidavit of probable cause in connection with Father’s attack on Mother on

February 3, 2013, to provide background for what led Father to attack Mother

with machete on September 28, 2013; even if court had not considered events

of February 3, 2013, or found those events had not occurred, court still found


                                      -4-
J-S51030-19


Mother’s testimony credible about Father’s attack on September 28, 2013;

Mother’s testimony was also consistent with Father’s guilty plea to aggravated

assault for events on September 28, 2013; Father showed no remorse for his

actions; court found Father incredible at custody hearing and found Mother

credible; any error in court’s consideration of affidavit of probable cause was

harmless; Father made only blanket assertions of violations of his due process

and equal protection rights; Father’s attempts to renounce his guilty plea, his

insistence that Mother was responsible for her own injuries, and Father’s

refusal to accept responsibility for what occurred on September 28, 2013,

sustain court’s denial of Father’s petition for visitation; court was deeply

disturbed by serious nature of Father’s crimes, which led to his incarceration,

and Father’s unwillingness to accept responsibility for his actions plus his lack

of rehabilitation; upon careful consideration of statutory custody factors and

additional factors concerning incarcerated party seeking visitation rights, court

concluded that any communication with Father at this time was not in Child’s

best interest).   The record supports the court’s decision.     Here, the court

thoughtfully and meticulously analyzed the testimony and the evidence in light

of all of the relevant statutory factors and rendered its decision in the best

interests of Child. We see no error in the methodology the court used to make

its decision. Accordingly, we affirm based on the trial court’s opinions.

      Order affirmed.




                                      -5-
J-S51030-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2019




                          -6-